BROWN, J.
The statute gives the landlord a lien, which is paramount to, and has preference over, all other liens, on the crops grown on the “rented lands,’’ *187for rent and for advances made in money or other things of value, either by him directly or by another at his instance, and for which the landlord becomes legally liable at the time before the advances are made, “for the sustenance or well-being of the tenant or his family, or for preparing the ground for cultivation, or for cultivating, gathering, sowing, handling, or preparing the crop for market,” etc. — Code 1907, § 4734. This covers not only the crops of the tenant in chief, but extends to the crops of the subtenant grown on the ‘rented lands,” although there is no privity of contract between the landlord and the subtenant. — Code 1907, § 4744; Bain v. Wells, 107 Ala. 562, 19 South. 774; Albright v. Mills, 86 Ala. 324, 5 South. 591; Agee v. Meyer Bros., 71 Ala. 88.
The evidence shows Avithout dispute that the rent was paid by the defendant, and the burden of proof Avas on the prosecution to shoAv that Peck had a lien for advances on the cotton alleged to have been removed or sold, and that the defendant, with a knowledge of such lien, removed or sold cotton covered by the lien Avith the intent to hinder, delay, or defraud the lienor.—Jones v. State, 113 Ala. 95, 21 South. 229. Under the evidence in the case, it was for the jury to determine whether the articles constituting the account offered in evidence Avere advances made to the defendant. If the hire or rent of the mule was advanced for the purpose of enabling the tenant to prepare lands and cultivate the crop, this would bring this item within the statute, as protected by the lien. And likewise if the use of the cow was advanced for the comfort and well-being of the tenant or his family, the landlord’s lien would attach to the crop for this'item of the account. — Code 1907, § 4734.
*188It was also a question for tbe jury under tbe evidence in tbe case whether tbe defendant sold or moved tbe cotton with a knowledge of the lien, with fraudulent purpose.-Money v. State, 89 Ala. App. 141, 65 South. 433; Powell v. State, 84 Ala. 444, 4 South. 719; Jones v. State, supra. Tbe result is that tbe court ruled correctly on tbe defendant’s motions to exclude certain parts of tbe evidence, and in refusing the affirmative charge requested by tbe defendant.
Tbe testimony offered in rebuttal after tbe defendant bad testified as a witness, as to tbe defendant’s general character, was not patently inadmissible. Tbe only objections made were general objections, without specifying any grounds, and tbe court was not required to cast about for reasons to limit tbe testimony to tbe character of tbe defendant before tbe alleged crime.—Gunter v. State, 111 Ala. 24, 20 South. 632, 56 Am. St. Rep. 17; Rector v. State, 11 Ala. App. 333, 66 South. 857. If tbe specific objection bad been urged that tbe proof be limited to a period prior to tbe offense, and that bad been overruled, a different question would be presented.—Robinson v. State, 5 Ala. App. 45, 59 South. 321; McGuire v. State, 2 Ala. App. 131, 57 South. 51.
It was not incumbent on tbe state to prove tbe property alleged to have been fraudulent removed or sold was of tbe exact weight and value as described in tbe indictment. Tbe burden of proof was met by evidence showing that tbe property was of tbe kind alleged, and that it was of some value.—Rose v. State, 117 Ala. 77, 23 South. 638. This justifies tbe ruling of tbe court in refusing charges 3 and 4 requested by tbe defendant.
There is no error in tbe record, and tbe judgment is affirmed.
Affirmed.